Title: To John Adams from François Adriaan Van der Kemp, 11 November 1823
From: Van der Kemp, François Adriaan
To: Adams, John




My Dear and Respected Friend!
Oldenbarneveld 11 Nov. 1823


Althoug it was not in my power to assist, under your roof, at the celebration of your 88th anniversary, yet I cannot deny my Self the enjoyment of congratulating you and your respected family with this event. It is my ardent wish and fervent prayer, that it may please our All-good God to pour out you and your Family his choicest blessings during the continuance of your residence here, So that your last days may be your best days, So as to encourage all who are related to you, and dear all who know you: to press your Steps and imitate your example—what a rich fund of gratitude to their God for every one, honoured with your acquaintance—protection and love!
It Seems, although I am not Surprised at it, and feel, that now and then it throws a mist on the numerous, undeserved, blessings, which I yet enjoy, it Seems, as if the remembrance of me is gradually obliterated by those, who favoured me once with their affectionate attentions in Massachusetts, and I bear it without complaining. but I am confident, this cannot take place with you—your frendship towards me, whom you favoured with your intimacy during more than forty years, who Shared So deeply in the tender feelings of your excellent, admirable Lady—untill her last breath—remains I am confident, unaltered, and for this favour I thank my God—I foster not a faint hope, that I Shall be permitted to See your happy Land once more—but So it Stood, when, unexpectedly, I was invited to Boston to take my last fare well of my worthy young frend Charles, but this I know, that I Shall remain till we meet in another world—with deep respect—veneration and gratitude / your affectionate and obliged frend!

Fr. Adr. van der Kemp




